Citation Nr: 0836315	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis, metatarsalgia and 
neuralgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from May 1970 through May 1974, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  The appellant then testified 
during a video conference hearing before the undersigned 
Veterans Law Judge in September 2008.    

For reasons that are discussed in more detail below, the 
Board finds that additional development of the appellant's 
service connection claim is necessary.  As such, the appeal 
is REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

A preliminary review of the record regarding the appellant's 
claim of entitlement to service connection for a bilateral 
foot disorder discloses a need for further development prior 
to final appellate review.  

In this regard, the Board observes that pertinent post-
service medical records contained in the claims file reveal 
that the appellant was diagnosed in July 2000 with plantar 
fasciitis, metatarsalgia and neuralgia. See July 2000 and 
August 2000 private medical records.  The appellant contends 
he is entitled to service connection for a bilateral foot 
disorder related to these conditions on the basis that he 
began experiencing foot symptomatology in service that he 
believes is related to his current diagnoses.  Specifically, 
the appellant testified before the undersigned Veterans Law 
Judge that he began experiencing sharp pain in his feet 
during basic training for which he reported to sick 
call. September 2008 BVA hearing transcript.  He indicated 
that he was told that he would be held back if he obtained 
treatment for his feet at that time; so he waited until he 
completed basic training and was transferred to a post in 
Colorado prior to seeking additional medical treatment.  The 
appellant reported that he was stationed in Colorado from 
July 1970 to September 1970; and that he was evaluated by a 
podiatrist in July 1970 at Fitzsimmons Army Hospital.  He 
testified that the podiatrist took x-rays of his feet and 
told him that he probably had nerve damage due to too narrow 
shoes issued during basic training.  He reported that he was 
given orthotics and new shoes at that time, and was also 
given a permanent marching waiver.  However, he stated that 
the orthotics were not very effective in terms of treating 
his bilateral foot pain.  As such, he used them sporadically 
throughout his period of service and essentially stopped 
seeking treatment in frustration. Id.   

Unfortunately, a review of the appellant's claims file 
reveals that the appellant's service medical records cannot 
currently be located. See January 2007 letter from the 
National Personnel Records Center; April 2007 response to 
request for information.  An April 2007 note contained in the 
claims file indicates that the appellant's service medical 
records were forwarded to the RO in Cleveland, Ohio in May 
1978 for an unknown purpose. April 2007 response to request 
for information.  After the records could not be located, the 
file folder was rebuilt.  In cases such as this, in which 
records once in the hands of the Government are lost, the 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that the Board has a heightened 
allegation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Turning to the appellant's available service file, the Board 
observes that the claims file contains several personnel 
records consisting (in pertinent part) of four (4) physical 
profile serial reports ("PUHLES") dated in October 1970, 
July 1973 and November 1973 and a November 1973 line of duty 
report. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the appellant on a 
scale of 1 (high level of fitness) to 4 (a medical condition 
or physical defect which is below the level of medical 
fitness for retention in the military service)).  Notably, in 
these profiles, the appellant's physical defects were listed 
respectively as "none," the chicken pox, "none" and torn 
left ankle ligaments.  In terms of the last profile, the line 
of duty report reflects that the appellant was skiing off-
duty when he sprained his ankle in November 1973; and that 
the profile he was placed on was temporary. See records in 
service file.   

However, in support of the appellant's claim, the appellant's 
spouse submitted a statement in October 2007 in which she 
reported her recollection of the appellant seeking treatment 
at Fitzsimmons Army Hospital during the time from July 1970 
and September 1970; and that the appellant was fitted and 
given orthotic appliances for his shoes.  She also reported 
her recollection that the appellant was given a marching 
waiver for this same period of time. October 2007 statement 
from M.J. 

The Board observes that in certain cases, a layperson is 
considered competent to testify as to the symptoms of a 
disability, such as pain, as well as continuity of 
symptomatology. Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Notably, the Court has held that pes planus is the 
type of disability that "lends itself to observation by a 
lay witness"; and found in the case of Falzone v. Brown that 
the veteran's statements regarding the continuity of 
symptomatology in connection with his feet were competent 
evidence supportive of his claim because they related to an 
observable condition. Id.  The Board finds the factual 
scenario in this case to be analogous to the facts set forth 
in Falzone v. Brown.  As such, based upon the appellant's 
September 2008 testimony and his wife's October 2007 lay 
statement attesting to the appellant's foot problems during 
service and since the time of separation from service, it is 
the Board's opinion that further development of the case is 
desirable in that the appellant's claim should be remanded 
for the purpose of obtaining a VA medical opinion addressing 
whether the appellant's current diagnoses are related to the 
foot symptomatology he reports experiencing in service. 

In addition to the foregoing, the Board finds that a remand 
of the appellant's claim will afford the RO an opportunity to 
provide the appellant with appropriate notice of the Veterans 
Claims Assistance Act of 2000 ("VCAA"). 


Accordingly, this case is REMANDED for the following actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Although the appellant testified 
that certain post-service treatment 
records pertaining to his bilateral 
foot disorder have been destroyed or 
are unavailable, the RO should request 
that the appellant furnish the complete 
names, addresses and dates for any 
treatment he received for his bilateral 
foot disorder since his separation from 
service.  In doing so, the appellant 
should provide authorizations for the 
release of medical records from any 
available provider(s).  After obtaining 
the necessary authorizations, the RO 
should attempt to obtain and associate 
any available outstanding post-service 
medical records with the claims file.  

3.  Subsequent to the completion of 
foregoing, the RO should refer the 
appellant's claims file to a qualified 
VA examiner for the purpose of obtaining 
a medical opinion as to the nature, 
onset date and etiology of any bilateral 
foot disorder currently diagnosed.  The 
examiner is requested to review all 
pertinent records in the claims file, to 
include (a) the appellant's September 
2008 BVA hearing testimony, (b) the 
appellant's spouse's October 2007 lay 
statement, (c) the appellant's available 
service records and (d) the appellant's 
available post-service medical records.  
Thereafter, the examiner should offer an 
opinion as to whether it is as least as 
likely as not that any currently 
diagnosed foot disorder is in any way 
etiologically related to the appellant's 
period of service.  A clear rationale 
for all opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

Subsequent to the completion of the above-referenced, the RO 
should review the case on the basis of all additional 
evidence of record.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case.  The appellant should 
then be afforded a reasonable opportunity to respond before 
the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




